DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-11, 13-16, 18, and 20-23 are pending in the application. Amended claims 1, 8, 14, and 15, cancelled claims 4, 12, 17, and 19, and new claims 21-23 have been noted. The amendment filed 11/4/21 has been entered and carefully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-11, 13, 15, 16, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al (US 2015/0087158) in view of Nakao et al (US 2011/0039420).
Sugita discloses a method of forming an organic film [0066] comprising: vaporizing a first reactant in a vaporizer to form a first reactant vapor [0042], exposing a substrate in a reaction space (Fig. 2) to the first reactant vapor and a second reactant vapor [0048], wherein the substrate is maintained at a temperature of 20 to 450 °C [0065], preferably between 130-200°C [0068], and depositing a polyimide film from the first reactant vapor and the second reactant vapor on the substrate [0066]. The first reactant vapor may be PMDA and the second reactant vapor may be ODA [0066].
Sugita does not disclose that the first and second reactant vapor form a polyamic acid film on the substrate, wherein the film is mostly polyamic acid.
Nakao discloses that if a polyimide film is formed from pyromellitic dianhydride (PMDA) and oxydianiline (ODA), a film of polyamic acid is formed at lower process temperatures, such as room temperature [0063]; [0065]-[0066], due to the surface reaction between the two [0071] and the substrate must then be heated to a higher temperature, such as 200°C, to cause imidization and thereby form the polyimide film [0071]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the organic film deposited by the process of Sugita when performed at the lower end of the temperature range [0068] would be a 
Regarding Claim 1, Sugita discloses a process temperature of 20 to 450°C [0065] which overlaps Applicant’s claimed range of a temperature below about 130°C. Sugita also discloses a preferred ranged of 130°C to 200°C [0068] which would also overlap the claimed range because the range “below about 130°C” would include an end value slightly above 130°C.
Regarding Claim 2, Nakao discloses converting the polyamic acid film to polyimide by heating [0071]. 
Regarding Claims 3, 5-11, and 13, Sugita discloses the substrate is a semiconductor substrate [0063]; the first reactant vapor may be pyromellitic dianhydride (PMDA); the second reactant vapor may be oxydianiline (ODA) [0066] or a diamine such as DAH [0048]; alternately and sequentially exposing the substrate to the reactant vapors [0066]; and the vaporizing is conducted at a higher temperature, such as 200-260°C [0042], than the temperature at which the substrate is maintained, such as 130-200°C [0068].
Regarding Claims 15, 16, 18, 20, and 21, Sugita discloses an apparatus for film deposition (Fig. 2) comprising: a vessel 84 configured for vaporizing a first reactant 82 to form a first reactant vapor, a reaction space 26 configured to accommodate a substrate 2, and a control system 128 [0055] configured to cause the apparatus to perform the process 130 [0068]. Sugita discloses exemplary deposition temperatures, 
Thus, claims 1-3, 5-11, 13, 15, 16, 18, 20, and 21 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Sugita and Nakao.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6, 9, 13, 15, 16, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,695,794. Although the claims at issue are not identical, they are not patentably although they differ in scope, the ‘794 claims meet every limitation of the instant claims.
Claims 1-3, 5-11, 13, 14, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,343,186. Although the claims at issue are not identical, they are not patentably distinct from each other because although they differ in scope, the ‘186 claims meet every limitation of the instant claims.
Claims 15, 16, 18, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,814,349. Although the claims at issue are not identical, they are not patentably distinct from each other because although they differ in scope, the ‘349 claims meet every limitation of the instant claims.
Claims 1, 2, 5, 6, 8-10, 13, 14, 22, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-27 of copending Application No. 16/877,129 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although they differ in scope, the ‘129 claims meet every limitation of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 11/4/21 have been fully considered but they are not persuasive. Applicant argues that Sugita and Nakao do not disclose that the substrate is maintained at a temperature of below about 130°C during the exposing and wherein the about 130°C” would include an end value slightly above 130°C. Nakao discloses a film of polyamic acid is formed at lower process temperatures, such as room temperature [0063]; [0065]-[0066], due to the surface reaction between PMDA and ODA [0071] and the film must then be heated to a higher temperature, such as 200°C, to cause imidization and thereby form the polyimide film [0071]. Thus, one having ordinary skill in the art would have reasonably expected a film mostly of polyamic acid to form when using deposition temperatures in the lower end of Sugita’s range, such as room temperature as evidenced by Nakao, wherein a subsequent heat treatment step may be performed to convert the polyamic acid film to the desired polyimide film as taught by Nakao.
Applicant argues that [0068] of Sugita is unrelated to polyamic acid deposition and does not provide any reasoning or suggestion for remaining below 130°C in any modification. This is not found persuasive because Sugita discloses that the substrate temperature may be 20 to 450°C [0065] for reaction of PMDA and ODA [0066] and also discloses a preferred range of 130 to 200°C [0068]. However, preferred embodiments do not teach away from a broader disclosure. It would have been obvious to use substrate temperatures even at the lower end of Sugita’s substrate temperature range, such as room temperature, to form the polyimide film using PMDA and ODA because a 
Applicant argues that the cited references fail to recognize any advantages to maintaining the substrate temperature below about 130°C in the context of depositing a polyamic acid film whereas [0044] of the present invention states that in experiments when using temperatures below about 130°C, the as-deposited film was found to be mostly polyamic acid. This is not found persuasive because Nakao discloses that PMDA and ODA react at low temperatures, such as room temperature [0063]; [0065]-[0066], to form polyamic acid. The polyamic acid film then must be converted to polyimide by a subsequent heat treatment at higher temperatures [0071]. Thus, one having ordinary skill in the art would have reasonably expected the film deposited using substrate temperatures in the lower portion of Sugita’s range to be mostly polyamic acid as evidenced by Nakao.
Applicant argues that the patents and co-pending patent application cited in the double patenting rejections do not appear to include a claim that recites both limitations of a temperature “below about 130°C” and “wherein the polyamic acid film is mostly polyamic acid”. This is not found persuasive because in US Patent No. 10,695,794, claim 27 includes substrate temperatures which overlaps the claimed range of below 130°C, which would necessarily produce a film that is mostly polyamic acid for the portion of the range that falls within the claimed range as discussed in the instant specification [0044]. This reasoning is similar for claim 21 of US Patent No. 10,343,186 and claim 21 of US Patent No. 10,814,349. 
Applicant argues that none of the claims of US Patent 10,343,186 or US Patent Application No. 16/877,129 recite both a substrate temperature of between about 100°C and about 150°C and depositing a polyamic acid film. This is not found persuasive because in US Patent No. 10,343,186, claim 22 includes substrate temperatures which overlaps the claimed range of between about 100°C and about 150°C, which would necessarily produce a polyamic acid film for the portion of the range that falls within the claimed range as discussed in the instant specification [0044]. This reasoning is similar for claim 14 of US Patent Application No. 16/877,129.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715